Case 2:19-cv-14465-SDW-LDW Document 13-20 Filed 11/26/19 Page 1 of 8 PagelD: 872

 

OFFICE OF ADMINISTRATIVE LAW
33 Washington Street
Newark, NJ 07102
(973) 648-6054
Fax (973) 648-2358

Thomas 2, Betancours
Adntinistrative Law Jide

April 20, 2018

VIA EMAIL

Julie Warshaw, Esq.

Warshaw Law Firm, LLC

266 King George Road, Ste, C2
Warren, NJ 07059

Jodi Howlett, Esq.
Cleary, Giacobbe, Alfieri & Jacobs, LLC
5 Ravine Drive
Matawan, NJ 07747
Re: F.H. and MH. on behalf of J.H. v. West Morris Regional High Board of

Education
OAL Dkt. Nos.: EDS 10706-17

Dear Counsel:

Enclosed please find an Order entered in the above-referenced matter.
Very truly yours,
Llbncer M0 Ob ge —

THOMAS R. BETANCOURT
TRB/db Administrative Law Judge
Encl.

New Jersey is an Equal Opportunity Employer
Case 2:19-cv-14465-SDW-LDW Document 13-20 Filed 11/26/19 Page 2 of 8 PagelD: 873

 

OFFICE OF ADMINISTRATIVE LAW

ORDER
OAL DKT. NO. EDS 10706-17
AGENCY DKT. NO. 2017-26311

F.H. AND M.H. ON BEHALF OF J.H.,
Petitioners,
Vv.
WEST MORRIS REGIONAL BOARD
OF EDUCATION,
Respondent.

 

Julie Warshaw, Esq., for Petitioner (Warshaw Law Firm, LLC, attorneys)
Jodi Howlett, Esq., for Respondent (Cleary, Giacobbe, Alfieri, Jacobs, attorneys)
BEFORE THOMAS R. BETANCOURT, ALJ:
STATEMENT OF THE CASE AND PROCEDURAL HISTORY
Petitioner filed a Due Process Petition on June 5, 2017, with Office of Special
Education Programs (OSEP) in the New Jersey Department of Education (DOE). OSEP
transmitted the contested case pursuant to N.J.S.A. 52:14B-1 to 15 and N.J.S.A. 52:14f-

1 TO 13, to the Office of Administrative Law (OAL) where it was filed on July 28, 2017.

A prehearing conference was held on August 11, 2017, and a prehearing Order
was entered on the same date.

NEW SERSEY 18 AN EQUAL OPPORTUNITY EMPLOVER
CaS Ar OKT NOS EBS Vor Rey Pocument 13-20 Filed 11/26/19 Page 3 of 8 PagelD: 874

Petitioner filed a motion for summary decision on September 20, 2017. That
motion is held in abeyance pending a decision on petitioner's motion for leave to amend
the due process petition, which was filed with the OAL October 23, 2017.

Leave was granted to amend the due process petition by Order dated November
14, 2017: and, a briefing schedule for the summary decision motion was established.

Respondent filed its reply brief to Petitioner's summary decision motion on
December 4, 2017. Petitioner filed a sur-reply brief on December 14, 2017. The motion
for summary decision was denied by Order dated December 19, 2017.

Respondent filed a brief on March 16, 2018, in support of its request in its cross
petition for due process to limit the scope of the hearing to whether J.H. meets the
eligibility criteria to be eligible for special education and related services under the
classification Specific Learning Disability, as defined in N.J.A.C. 6A:14-3.5(c)(12), as
respondent alleges that petitioner revoked their consent to the classification of J.H.
Petitioner filed their brief on March 14, 2018, in support of their right to have all issues
heard at the hearing and in opposition to the relief requested by respondent in its cross
petition to limit the scope of the hearing above stated.

Respondent then submitted a motion in limine on April 4, 2018, seeking to exclude
evidence and expert reports pursuant to the “snapshot rule”. Petitioner filed a responsive
letter, also on April 4, 2018. Respondent submitted its sur-reply on April 6, 2018.
Petitioner, in the responsive letter, requests the following: that respondent's Answer to
the Amended Due Process Petition be stricken for failure to provide discovery; that
respondent be barred from presenting all of their evidence in this matter, also for failure
to provide discovery; for counsel fees; and, that petitioner be permitted to present their

entire case.

The initial due process petition was filed with OSEP on June 5, 2017, and requests
relief for alleged IDEA and other violations for the 2017-2018 school year.
Case 2:19-cv-14465-SDW-LDW Document 13-20 Filed 11/26/19 Page 4 of 8 PagelD: 875
OAL DKT. NOS. EDS 10706-17

The amended due process petition was filed with the OAL on October 23, 2017,
and requests relief for alleged IDEA and other violations for the 2017-2018 and 2018-
2019 school years.

Respondent filed its cross petition for due process with the OAL on February 13,
2018 and requests relief, inter alia, that the hearing be limited to whether J.H meets the
eligibility criteria to be eligible for special education and related services under the
classification Specific Learning Disability, as defined in N.J.A.C. 6A:14-3.5(c)(12), as
respondent alleges that petitioner revoked their consent to the classification of J.H. as
Emotionally Disturbed. This issue will be addressed herein along with the motion in

limine,
LEGAL ANALYSIS

initially | will address respondent's request to limit the scope of the hearing to
whether J.H meets the eligibility criteria to be eligible for special education and related
services under the classification Specific Learning Disability, as defined in NJAC.
6A:14-3.5(c)(12), as respondent alleges that petitioner revoked their consent to the
classification of J.H. as Emotionally Disturbed.

The pre-hearing order entered by the undersigned, at 9/1, states: The hearing shall
be limited to the issues raised in the pleadings. Clearly, in the initial due process petition
filed by petitioners they objected to the classification of J.H. as emotionally disturbed.
Petitioners restated this objection in the amended due process petition. The issue of
proper classification was raised in the pleadings and must be addressed at the hearing,
as limited by the decision below on the motion in limine.

Accordingly, | CONCLUDE that respondent's request to limit the scope of the
hearing, as set forth above, must be DENIED. This denial is modified by the decision

below on the motion in limine.

In Baquerizo v. Garden Grove Unified Sch. District, 86 F.3d 1179, 1186-87 (9! Cir.
2016) (denying reimbursement to the parents for their private placement when the child’s
Case 2:19-¢v-14465-SDW-LDW Document 13-20 Filed 11/26/19 Page 5 of 8 PagelD: 876
OAL DKT. NOS. EDS 10706-17

(EP was appropriate and the parents could not affirmatively show any violations of the
IDEA) the Court stated: “When reviewing whether a proposed educational setting is
appropriate under the Individuals with Disabilities Education Act, a court employs the
snapshot rule, which instructs it to judge an Individualized Education Program (IEP) not
in hindsight, but instead based on the information that was reasonably available to the
parties at the time of the IEP. To the maximum extent appropriate, children with
disabilities are educated with children who are not disabled. 20 U.S.C.S. §1412(4(5)(A),”
See also Adams v. Or., 195 F. 3d 1141, 1149 (9!" Cir. 1999).

The Third Circuit also uses the snapshot rule, as noted in Furhmann v. E. Hanover
Bd. of Educ., 993 F.2d 1031 (3" Cir. 1993) where the majority noted “[e]vents occurring
months and years after placement decisions had been promulgated, although arguably
relevant to the court's inquiry, cannot be substituted for Rowley's threshold determination
of a ‘reasonable calculation’ of educational benefit.” Id at 1040. (interpreting Bd. of Educ.
of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176 (1982). The Court in
Furhmann further stated at 1040, “Our understanding of Rowley comports with that of the
district court: that the measure and adequacy of an IEP can only be determined as of the
time it is offered to the student, and not at some later date.”

Petitioners’ letter in opposition to the motion in limine, while arguing that the motion
is “frivolous and nonsensical”, offers no supporting case law, statutory law or regulatory
law to support this assertion. Said letter also requests an award of counsel fees; that
respondent’s answer be stricken and it be barred from presenting any evidence for failure
to provide discovery; and, that petitioners be permitted to present their entire case. This
too without offering any case law, statutory law or regulatory law to support these
requests. Said letter, while stating respondent failed to provide discovery, offers no proof
of same other than the argument of counsel. | cannot consider the letter submitted in
opposition to the motion in limine and must DENY the relief requested therein, with the
exception that petitioners will be permitted to present their case, as limited by the decision

on the motion in limine below.
19, ¢v-14465-SDW- D t13-20 Filed 11/26/19 Page 6 of 8 PagelD: 877
CSG AUDKY: NOS EDS 40706-17

Having permitted the filing of an amended due Process petition it would be
fundamentally unfair to not permit petitioners to present their case based upon said
amended due process petition, See N.JA.C. 1:1-15.1(b).

However, | am convinced that the “snapshot” rule should apply as to the initial IEP
determination. | am further convinced that the “snapshot” rule shall not apply as to those
claims in the amended due process petition that pertain to events that occurred after the
initial IEP determination.

For the foregoing reasons, | CONCLUDE that respondent's motion should be
GRANTED in part and DENIED in part. | also CONCLUDE that petitioner's request, as
outlined in the responsive letter to respondent's motion, dated April 4, 2018, seeking the
striking of respondent’s Answer: barring all evidence from respondent: and, counsel fees
should be DENIED.

ORDER

 

Respondent's motion in limine is GRANTED as follows: ail evidence presented by
petitioner that was obtained after the date of the IEP shall not be considered for purposes
of determining if respondent complied with the IDEA in developing the IEP.

Respondent's motion in limine is DENIED as follows: Petitioner shall be permitted
to submit evidence dated after the date of the IEP for the purposes of demonstrating that
the District failed to comply with the IDEA after the date of the IEP.

Respondent's request in the cross petition to limit the scope of the hearing to
whether J.H. meets the eligibility criteria to be eligible for special education and related
services under the classification Specific Learning Disability, as defined in N.J.A.C.
6A: 14-3.5(c){12) is DENIED.
Be aa 13-20 Filed 11/26/19 Page 7 of 8 PagelD: 878

Petitioner's request, as outlined in the responsive letter to respondent's motion,
dated April 4, 2018, seeking the striking of respondent's Answer; barring all evidence from
respondent, and, counsel fees is DENIED.

?
Ao / ao Ao/¥ OVE A (En

DATE THOMAS R. BETANCOURT, ALJ
CaRSat DK NOS EDS 10706-1 pocument 13-20 Filed 11/26/19 Page 8 of 8 PagelD: 879

APPENDIX

List of Moving Papers

For Petitioner:

Brief in support of petitioners’ right to have all issues heard at the hearing and in
opposition to the relief requested by respondent in its cross petition to limit the scope of
the hearing

Letter in opposition to motion in limine

Audio recording of IEP meeting held May 16, 2017

For Respondent:
Brief in support of relief requested in cross petition for due process

Brief in support of mation in limine
Reply brief to petitioner's letter in opposition to motion in limine

Pleadings:
Due process petition filed with OSEP on June 5, 2017

Amended due process petition filed with the OAL on October 23, 2017

Answer to amended due process petition filed with the OAL on November 28, 2017
Cross petition for due process filed with the OAL on February 13, 2018

Answer to cross petition for due process filed with the OAL on February 24, 2018
